 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   JULIE A. GOLDBERG, et al.,                            Case No.: 2:18-cv-1053-JCM-NJK
11          Plaintiff(s),                                  Order
12   v.                                                    (Docket No. 61)
13   WELLS FARGO HOME MORTGAGE, et
     al.,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiffs’ motion to extend the deadline to secure new local
17 counsel. Docket No. 61. The Court has considered Plaintiffs’ motion and Defendant Wells
18 Fargo’s response. Docket Nos. 61, 62.
19         The Court GRANTS in part Plaintiffs’ motion. New local counsel must file a notice of
20 appearance on behalf of Plaintiffs, no later than January 4, 2019. No further extensions will be
21 granted, and failure to comply with this order may result in sanctions.
22         IT IS SO ORDERED.
23         Dated: December 26, 2018
24                                                            _______________________________
                                                              NANCY J. KOPPE
25                                                            United States Magistrate Judge
26
27
28

                                                    1
